DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 1-3, 6 and 19-24 are under examination.
Claim 25, 31-34 and 36-42 are withdrawn from examination.
Claim 4-5, 7-18, 26-30 and 35 are cancelled.
Claim 1-3, 6 and 19-24 are rejected. 
Withdrawn Rejections
The 112, first and second paragraph rejections set forth in previous office action have been withdrawn in light of Applicant’s amendments submitted on 08/12/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 6 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kormelink et al. (US 2014/0302225 A1) and in view of Satin (US 4,237,170). 
Regarding claim 1, 19, 20, 23 and 24, Kormelink et al. (Kormelink) discloses a reconstituted cereal grain (‘225, [0022]) comprising rice flour (cereal component) (‘225, [0038], [0049]), wherein rice starch (high amylose starch) (‘225, [0049]) is a component in the rice flour (cereal component). Kormelink discloses the reconstituted cereal grain (‘225, [0022]) comprising pea fiber (legume component) (‘225, [0039], [0048]). 
Kormelink does not explicitly disclose the pea fiber (legume component) as yellow pea flour. However Satin teaches flour composition comprising pea fiber obtained from hulls of yellow field peas for high fiber content (‘170, col. 2, ln. 25-31). Kormelink and Satin are of the same field of endeavor of pea fiber for high fiber content in food. It would have been obvious to one at ordinary skill in the art at the time of the filing of the claimed invention to be motivated to use Satin’s flour composition comprising pea fiber (yellow pea flour) in Kormelink’s reconstituted cereal grain as Satin clearly teaches known flour composition with the pea fiber (yellow pea flour) enrich food with natural fibers content (‘170, col.2, ln. 22-25). 
With respect to the limitation of  “… an amylose content of from about 8 wt. % to about 50 wt.%...”, Kormelink’s rice starch (high amylose starch) (‘225, [0049]) is a minimum of the 85 wt. % of rice flour (cereal component). The rice flour (cereal component) is 25-65 wt. % of the reconstituted cereal grain (‘224, [0052]); hence the rice starch (high amylose starch) provides an amylose content in a range of about 21 to 51 wt. %., which overlaps the cited range. With respect to the limitation of “…wherein the amylose content is sufficient to yield a reconstituted composition having a cooking performance index (CPI) of 1 to 5…”, is considered functional language of the amylose content of from about 8 wt. % to about 50 wt. % is sufficient to yield a cooking performance index. Attention is drawn to Instant Specification, published [0020]-[0021], [0057]-[0063]; a reconstituted kernel composition with a desired texture as measure by cooking performance index (CPI)..., (published specification [0020], [0057]) “...CPI may be calculated, for example, “…resistance of the reconstituted kernel composition to chewing…”; modified Kormelink teaches rice starch (high amylose starch) provides an amylose content in a range of about 21 to 51 wt. %, which overlaps the cited range which overlaps with the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Modified Kormelink’s reconstituted kernel composition is expected function of having a cooking performance index of 1 to 5 as claimed.  
Regarding claim 2, modified Kormelink discloses the reconstituted kernel composition comprising an emulsifier (‘225, [0054]). 
Regarding claim 3, modified Kormelink discloses the emulsifier in an amount of 0.6 to 1.2 wt. %, (‘225, [0054), which overlaps the cited range up to 0.6 wt. %. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 6, modified Kormelink discloses the emulsifier comprising phospholipids (‘225, [0033]). 
Regarding claim 21, modified Kormelink discloses the reconstituted kernel composition comprising the rice flour (cereal component) in a range of 25-60 wt.% (‘225, [0052]), the pea fiber (legume component) in a range of 35-70 wt.% (‘225, [0053]), and rice starch (high amylose starch) provides an amylose content in a range of about 21 to 51 wt. %, which overlaps the cited range which overlaps with the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Modified Kormelink does not explicitly disclose the weight ratio as cited in claim 21, however, it would have been obvious to one of ordinary skill in the art to be motivated to optimize the amounts of the ingredients including the cited ratio in modified Kormelink to provide a desired texture, absent a clear and convincing argument or evidence to the contrary.
Regarding claim 22, modified Kormelink disclose the reconstituted kernel composition comprising a water content (‘225, [0050]); however modified Kormelink does not disclose the amount as cited. It would have been obvious to one of ordinary skill in the art to be motivated to adjust an amount of water including the cited amount in modified Kormelink’s reconstituted kernel composition to provide enough hydration of the flour ingredients in an extrusion process at taught by Kormelink (‘225, [0046], [0062]) for desired texture.
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. 
The instant claims recite the transitional phrase “comprising” which is open-ended and does not exclude additional ingredients, including the Satin’s Flour Composition comprising pea hull fibers. Kormelink discloses the reconstituted cereal grain (‘225, [0022]) comprising pea fiber (legume component) (‘225, [0039], [0048]). Kormelink does not explicitly disclose the pea fiber (legume component) as yellow pea flour. However Satin teaches flour composition comprising pea fiber obtained from hulls of yellow field peas for high fiber content (‘170, col. 2, ln. 25-31). Kormelink and Satin are of the same field of endeavor of pea fiber for high fiber content in food. It would have been obvious to one at ordinary skill in the art at the time of the filing of the claimed invention to be motivated to use Satin’s flour composition comprising pea fiber (yellow pea flour) in Kormelink’s reconstituted cereal grain as Satin clearly teaches known flour composition with the pea fiber (yellow pea flour) enrich food with natural fibers content (‘170, col.2, ln. 22-25). The combined references, Kormelink as modified by Satin meets the claim limitations as discussed in the above rejections. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792